6-96-028-CV Long Trusts v. Dowd                                     



















In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-04-00090-CV
______________________________



IN RE:  ANTHONY E. GILL





                                                                                                                                                             

Original Mandamus Proceeding





                                                                                                                                                             
                          


Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Justice Carter



MEMORANDUM OPINION

            Anthony E. Gill has filed a petition for writ of mandamus in which he asks this Court to order
the 23rd Judicial District Court of Brazoria County to proceed with a hearing on his damages in
connection with an underlying civil lawsuit in which a default judgment had been rendered.
 
            We requested a response, and have now been informed that a date has been set for that
hearing and that Gill will be bench warranted to the district court for the day of the hearing.            When this Court cannot take any action that can effect the requested relief, and thus the order
will  have  no  practical  result,  we  will  dismiss  the  petition for writ of mandamus  as  moot.  Dow
Chem. Co. v. Garcia, 909 S.W.2d 503, 505 (Tex. 1995).
            The relief sought by Gill is moot. 
            We deny the petition for writ of mandamus.
 

                                                                        Jack Carter
                                                                        Justice
 
Date Submitted:          August 24, 2004
Date Decided:             August 25, 2004


nt-family: Times New Roman">							William J. Cornelius
							Chief Justice

Date Submitted:	October 18, 2001
Date Decided:		November 6, 2001

Publish